El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando en lo sustancial todos los fundamentos de hecho y de derecho preinsertos.
Considerando: que las costas deben imponerse á las partes cuyas pretensiones se hubieren totalmente desestimado, según el artículo 63 de la Orden General No. 118 de 15 de Agosto de 1899.
Fallamos: que debemos confirmar y confirmamos la sen-tencia'recurrida, que dictó el Tribunal de Distrito de San Juan en 28 de Agosto del año próximo pasado, con las costas de esta instancia también á cargo del apelante, Don José Pórtela Silva.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.